                                            Case 2:16-cr-20032-JAR Document 846-4 Filed 08/18/20 Page 1 of 1
                                                                                                          Attachment 4
                                        Additional Material - CCA Calls Non-Custody Inquiry - Set 2
                                              Calls/Requests/Summaries/Acknowledgements
                                                       Provided to Court 07/06/2020
                                                              (Kansas City Only)

LAST NAME                  FIRST NAME          KS CASE NO    AUSA(S)            CCA Calls   MATERIALS PRODUCED TO COURT




BELL                       Jason               2:16-20008    Gurney, Krug                   2 media (1 original and 1 copy) containing CCA Calls for:
(See Hector Cortez-                                                                         Bell 02/26-28/2016
Morales et al)                                                                              Cruz 03/30-31/2016
(See KC Don)                                                                                Garcia 02/26-28/2016
                                                                                            Sierra 02/26-28/2016
                                                                                            Vaka 02/26-27/2016
                                                                                            Villa-Valencia 02/26/2016-03/30/2016
                                                                                            Zamudio 02/26/2016-03-31-2016

FLORES-SANCHEZ             Victor Hugo         2:12-20069;   Catania, Brown,                2 media containing CCA Calls for:
(See Perez-Alcala et al)                       2:12-20066    Capwell, Gurney,               Victor Flores-Sanchez
                                                             Morehead, Maag,                05/27/2012-07/09/2012
                                                             Zabel




FREEMAN                    Joe                 2:13-20070    Brown, Capwell,                5 media containing CCA Calls for:
(See Freemen et al)                                          Gurney, Krug,                  Joe Freeman
                                                             Tomasic, Zabel                 11/01/2013-12/19/2013
                                                                                            06/06/2013-Present
                                                                                            06/06/2013-Present
                                                                                            06/07/2013-12/28/2013
                                                                                            2 CCA Calls

JACKSON                    Jeffrey B.          2:13-20070    Brown, Capwell,                media containing CCA Calls for:
(See Freeman et al)                                          Gurney, Krug,                  Jeffrey Jackson
                                                             Tomasic, Zabel                 07/24/2013-10/11/2013
                                                                                            06/07/2013-07/24/2013




               7/1/2020          4:13 PM                                                                                                                Page 1 of 1
